Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered November 25, 1987, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced was legally insufficient to establish his guilt beyond a reasonable doubt is without merit. There was legally sufficient evidence adduced at trial from which the jury could fairly infer that the defendant knowingly acted with the intent to sell heroin to an undercover officer and that in furtherance thereof, he solicited, requested, commanded, importuned or intentionally aided his coperpetrator to commit the crimes of which he was convicted (see, People v Payne, 135 AD2d 746). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Brown, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.